Reasons for Allowance
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Definite Claim Language
The newly amended claims no longer recite indefinite claim language.  Applicant’s arguments are persuasive and are incorporated here.  

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform:
determining a first user who has brand affinities about a first product brand or a first product brand category by:
retrieve online purchase histories and online browser histories of the first user from one or more databases corresponding to the first product brand and the first product brand category;
analyze whether the first user has brand affinities for the first product brand or the first product brand category by using two binary classification models:(a) a model one to determine an affinity to a particular first product brand when a first output of the model one exceeds a first predetermined threshold value for a product brand within a predetermined period of time, wherein the first output is a first probability score; and
(b) a model two to determine an affinity to a particular first product brand category when a second output of the model two exceeds a second predetermined threshold value for a product brand category within the predetermined period of time, wherein the second output is a second probability score; and
analyze whether the first user has affinities for a similar product brand or a similar product brand category by a model three neural network to determine an affinity for the similar product brand or the similar product
brand category, wherein the similar product brand is similar to the first product brand, and wherein the similar product brand category is similar to the first product brand category;
determining whether to display recommendations and promotions for the first product brand or the first product brand category to the first user based on results from the two binary classification models;
determining whether to display recommendations and promotions for the similar product brand or the similar product brand category to the first user based on output from the model three neural network;
preparing machine readable instructions to display the recommendations and the promotions for the first product brand, the first product brand category, the similar product brand, or the similar product brand category to the first user; and


	The most analogous prior art includes Konig (US 6,981,040 B1), and Li (US 2019/0205965 A1).
	Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Konig, Li, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 11 recites a method comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
@misc{michalis2011recommendation, title={Recommendation systems: a joint analysis of technical aspects with marketing implications}, author={Vafopoulos Michalis and Oikonomou Michael}, year={2011}, eprint={1112.2251}, archivePrefix={arXiv},       primaryClass={cs.IR}}. (Year: 2011), Michalis does not teach the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625